Citation Nr: 1738928	
Decision Date: 09/13/17    Archive Date: 09/22/17

DOCKET NO.  08-26 948	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to an increased rating in excess of 50 percent for bilateral hearing loss prior to February 19, 2014; and in excess of 80 percent from February 19, 2014.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, Attorney


ATTORNEY FOR THE BOARD

T. Jiggetts, Associate Counsel


INTRODUCTION


The Veteran served on active duty from September 1965 to September 1968 in the United States Army.

The Veteran filed his original claim for service connection for bilateral hearing loss in December 2002.  In a July 2003 rating decision, the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma granted service connection and assigned a 20 percent rating effective December 9, 2002.  That decision became final.  Since then, the Veteran claims his bilateral hearing loss has worsened, and he has filed several claims over the years seeking an increased rating (in June 2004, December 2005, and October 2007).  

This matter initially came before the Board of Veterans' Appeals (Board) on appeal of a December 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma, which continued the rating of 50 percent that had been assigned for the Veteran's bilateral hearing loss effective December 30, 2005.  In an April 2010 decision, the Board denied a rating in excess of 50 percent.  

The Veteran appealed to the United States Court of Appeals for Veterans Claims (Court).  In November 2010, the Veteran's representative and the VA General Counsel filed a joint motion for remand (JMR) as the parties had agreed that the Board erred in not ensuring that VA obtained an adequate medical opinion.  The Court granted the JMR; and the Board subsequently remanded to the RO for additional development, to include obtaining a new VA examination.

This matter came before the Board again in November 2011, following an April 2011 supplemental statement of the case (SSOC) in which the RO denied an increased rating and continued the 50 percent rating assigned.  In a November 2011 decision, the Board again remanded for additional development, finding that the new VA examination that was obtained pursuant to the previous remand, did not fully describe the functional effects caused by the Veteran's bilateral hearing loss disability.  Another VA examination was obtained in January 2012, and based on that examination, the RO reduced the Veteran's rating to 20 percent effective August 1, 2013.  However, after yet another VA examination was obtained in February 2014, the RO then increased the rating to 80 percent effective February 19, 2014.  

While the bilateral hearing loss issue was being adjudicated, the Veteran had also filed claims for TDIU in June 2008 and October 2013.  In a March 2014 rating decision, the RO denied the claim for TDIU.  The Veteran timely appealed the TDIU issue as well.   

When both of the issues returned to the Board for appellate review, the Board issued a January 2015 decision, finding (1) the Veteran is entitled to a 50 percent rating, but no greater, for bilateral hearing loss for the entire period on appeal prior to February 19, 2014;  (2) entitlement to an increased rating in excess of 80 percent from February 19, 2014 is denied; and (3) entitlement to TDIU is denied.  The Veteran again appealed to the Court.  

In a March 2017 decision, the Court vacated the Board's January 2015 decision and remanded for further proceedings.  The case has now been returned to the Board for further adjudication.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran that further action is required on his part.


REMAND

The Board finds that additional development is warranted in this case before a decision may be rendered, to include obtaining an adequate medical examination.

Accordingly, the case is REMANDED for the following actions to be taken by the AOJ:

1.  Afford the Veteran a new VA examination to determine both the current severity of his bilateral hearing loss and for comment on functional effects/impairment caused by bilateral hearing loss as it pertains to whether the disability renders him unable to secure or follow substantially gainful employment.  

In the examination report, the examiner must specifically discuss the functional effects caused by the Veteran's bilateral hearing loss and also should discuss the Veteran's dizziness, balance problems and headaches.  A clear rationale for all opinions should be provided.  

If the reviewer determines that additional testing is necessary to arrive at any requested opinion, said testing should be scheduled.

2.  Refer the issue of entitlement to an increased rating for bilateral hearing loss to the Director of the Compensation Service for extra-schedular consideration.  The opinion should address whether the Veteran's service-connected bilateral hearing loss prevented him from working at any time from June 2008 to present.   The opinion should address the Veteran's dizziness, balance problems and headaches.

3.  After completing the above, readjudicate the claims on appeal.  If any decision remains adverse to the Veteran, issue a supplemental statement of the case, and allow the appropriate time for response.  Then, return the claims to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

